United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1402
Issued: February 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 16, 2011 appellant filed a timely appeal from a November 17, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. As more than 180 days elapsed from the most recent merit decision of
September 7, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
the claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s October 22, 2010 claim for
reconsideration under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of its decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20 C.F.R.
§§ 501.2(c) and 501.3.

FACTUAL HISTORY
The record reflects that appellant had previously filed claims during the time period 1983
through 1985, which OWCP had accepted for early peripheral neuropathy, lumbosacral sprain
and left frontal parietal contusion. On May 6, 2010 appellant, then a 57-year-old shop ship
propeller finisher, filed an occupational disease claim alleging that he sustained a left arm injury
and underwent ulnar entrapment repair surgery as a result of working with various tools. He
realized that his condition was caused or aggravated by his employment on June 21, 1983.
Appellant submitted a supplemental statement dated March 11, 2010 which described his
previously accepted injuries and that he underwent left arm surgery. He explained that he was
diagnosed with cancer and believed that exposure to lead and other toxic chemicals at work
resulted in his conditions.
On July 1, 2010 OWCP advised appellant that the evidence submitted was insufficient to
establish his claim and requested additional factual and medical evidence.
Appellant submitted various diagnostic reports dated March 21 to June 14, 2005, medical
reports regarding his previously accepted injuries and left arm surgery and a description of his
job duties as a ship propeller finisher helper.
OWCP thereafter received a December 22, 2009 counseling report, listing appellant as
diagnosed with prostate cancer. Counsel also submitted various diagnostic reports dated
April 22 and July 6, 2010 and an April 13, 2010 surgical pathology consultation report.
In a July 13, 2010 statement, appellant explained that he noticed red dots and rashes on
his arms when he worked at the naval shipyard as a propeller finisher. He believed that his work
contributed to his left arm injury and related that it continued to bother him. On July 20, 2010
appellant noted that he was unable to work since his 1983 injuries. He explained that while
working at the shipyard he was exposed to toxic chemicals such as trichloroethane and
methylchloroform and that the air was filled with dust and metallic particles of abrasive grit and
chips.
By decision dated September 7, 2010, OWCP denied appellant’s claim finding
insufficient evidence to establish that his left arm condition was causally related to the alleged
employment exposure. It accepted that he sustained a left arm condition and that his work as a
ship propeller finisher required working with various tools, but the medical evidence did not
establish that his condition resulted from his employment duties. Appellant was advised that if
his claim was that his current condition was the result of residuals of another accepted work
injury, he could pursue a consequential injury claim by filing a CA-2 form, with supporting
medical evidence.
On October 22, 2010 appellant submitted a request for reconsideration. He resubmitted
his CA-2 form, the July 1, 2010 development letter, the September 7, 2010 decision with
handwritten notes and a July 13, 2010 statement. Appellant noted on these documents that
OWCP referenced a wrong claim number and that his claim was for surgery to his left arm.

2

By decision dated November 17, 2010, OWCP denied appellant’s request for
reconsideration finding that the additional evidence submitted was insufficient to warrant further
merit review under 5 U.S.C. § 8128(a). It determined that the materials submitted were
duplicative to the evidence already on record.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.3 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his right through a request to the district office.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.6 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.7 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.8
ANALYSIS
The Board has no jurisdiction to review OWCP’s September 7, 2010 merit decision
denying appellant’s compensation claim. Appellant did not file a timely appeal of that decision
and the Board may not review the merits of his case. The only decision the Board may review is
OWCP’s November 17, 2010 nonmerit decision denying his request for reconsideration. The
Board finds that OWCP properly denied appellant’s request for reconsideration. Appellant did
not meet any of the requirements sufficient to warrant merit review.

3

5 U.S.C. § 8128(a); see also W.C., 59 ECAB 372 (2008); D.L., Docket No. 09-1549 (issued February 23, 2010).

4

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
5

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued
December 9, 2008).
6

Id. at § 10.607(a).

7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

3

In his October 22, 2010 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not advance a relevant legal
argument not previously considered by OWCP. Appellant’s notations that his claim number was
incorrect and that his claim pertained to a left arm surgical procedure are not new legal
arguments warranting merit review. His May 6, 2010 occupational disease claim for left arm
injury was assigned a new claim number because he filed a new occupational disease claim.
Appellant clarified that he sought payment of expenses related to his surgery. He did not file a
CA-2 form recurrence claim, alleging that his current conditions were related to his previously
accepted injuries, but identified new work factors.
To support his request for reconsideration, appellant resubmitted his CA-2 form,
OWCP’s July 1, 2010 development letter, September 7, 2010 decision with handwritten notes
and his July 13, 2010 statement. The submission of evidence which repeats or duplicates
evidence already of record and considered by OWCP does not constitute a basis for reopening a
case. It is insufficient to warrant further merit review.9 Because appellant’s request for
reconsideration failed to show that OWCP erroneously applied or interpreted a specific point of
law, failed to advance a relevant legal argument not previously considered by OWCP and failed
to provide relevant and pertinent new evidence not previously considered by OWCP, the Board
finds that OWCP properly denied further merit review of his case. The Board will affirm the
November 17, 2010 decision.
On appeal, appellant related that his peripheral neuropathy was previously accepted. He
also explained that he will have nerve damage for the rest of his life that prevents him from
working elsewhere. As explained by OWCP, if appellant is alleging that his current condition is
a residual of previously accepted injuries, he may file a CA-2 form under that claim and submit
supporting medical evidence. While appellant provided additional evidence on appeal, the Board
does not have jurisdiction to review that evidence as such evidence was not before OWCP at the
time of its final decision.10
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board find that OWCP properly denied appellant’s October 22, 2010 request for
reconsideration pursuant to 5 U.S.C. § 8128(a).

9

D.K., 59 ECAB 141 (2007); E.M., Docket No. 09-39 (issued March 3, 2009).

10

20 C.F.R. § 501.2(c)(1).

4

ORDER
IT IS HEREBY ORDERED THAT the November 17, 2010 nonmerit decision of the
Office of Workers’ Compensation Programs is affirmed.
Issued: February 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

